PER CURIAM.
Because the appellees were the prevailing parties, and because we are unable to discern from the record the trial court’s rationale for disallowing appellees’ request for costs in the amount of $8,856 .13 for the expert testimony of Cloyce Darnell, we reverse the trial court’s order on appellees’ motion for costs and remand with directions to grant appellees an additional $8,856.13. In all other respects, we affirm.
AFFIRMED in part; REVERSED in part; REMANDED with directions to grant appellees an additional $8,856.13 in costs.
DAVIS, BENTON and VAN NORTWICK, JJ., concur.